Citation Nr: 1623362	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, rated 20 percent from prior to March 25, 2014, and 40 percent as of March 25, 2014.

2.  Entitlement to a higher combined service-connected disability rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claims file is now under the jurisdiction of the RO in Winston-Salem, North Carolina.

The Veteran's claim for a higher combined rating has been variously framed to encompass different time periods.  Therefore, the Board will address the Veteran's combined rating prior to May 16, 2006; from May 16, 2006 to July 27, 2009; from July 28, 2009 to March 24, 2014, and since March 25, 2014.

This appeal was most recently before the Board in October 2014, when it was decided in part and remanded in part.


FINDINGS OF FACT

1.  From November 4, 2003 to March 24, 2014, the Veteran's diabetes mellitus required insulin and a restricted diet, but not regulation of activities.

2.  Since March 25, 2014, the Veteran's diabetes mellitus has required insulin, a restricted diet, and regulation of activities, but did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  Prior to May 16, 2006, the Veteran's service-connected disabilities were diabetes mellitus, rated 20 percent; right wrist carpal tunnel syndrome, rated 10 percent; right elbow ulnar neuropathy, rated 10 percent; and chronic right iliotibial band and greater trochanteric bursitis, rated 0 percent.

4.  From May 16, 2006, to July 27, 2009, the Veteran's service-connected disabilities were diabetes mellitus, rated 20 percent; diabetic nephropathy, rated 30 percent; right wrist carpal tunnel syndrome, rated 10 percent; right elbow ulnar neuropathy, rated 10 percent; and chronic right iliotibial band and greater trochanteric bursitis, rated 0 percent.

5.  From July 28, 2009, to March 24, 2014, the Veteran's service-connected disabilities were diabetes mellitus, rated 20 percent; diabetic nephropathy, rated 30 percent; left upper extremity neuropathy, rated 20 percent; right wrist carpal tunnel, rated 10 percent; right elbow ulnar neuropathy, rated 10 percent; and chronic right iliotibial band and greater trochanteric bursitis, rated 0 percent.

6.  Since March 25, 2014, the Veteran's service-connected disabilities are diabetes mellitus, rated 40 percent; diabetic nephropathy, rated 30 percent; left upper extremity neuropathy, rated 20; right wrist carpel tunnel, rated 10 percent; right elbow ulnar neuropathy, rated 10 percent; and chronic right iliotibial band and greater trochanteric bursitis, rated 0 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met from November 4, 2003, to March 24, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a rating in excess of 40 percent for diabetes mellitus have not been met as of March 25, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  The 40 percent combined rating for the Veteran's service-connected disabilities prior to May 16, 2006, was correctly calculated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2015).

4.  The 60 percent combined rating for the Veteran's service-connected disabilities from May 16, 2006 to July 27, 2009, was correctly calculated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2015).

5.  The 70 percent combined rating for the Veteran's service-connected disabilities from July 28, 2009 to March 24, 2014, was correctly calculated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26 (2015).

6.  The 70 percent combined rating for the Veteran's service-connected disabilities since March 25, 2014, was correctly calculated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In a case such as the Veteran's claim for a higher combined rating, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The notice requirements have been met with regard to the claim for increased rating for diabetes mellitus.  A September 2010 letter notified the Veteran of the information needed to substantiate and complete the claim for an increased rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued that notification letter prior to the adjudication of the issue, the notice was timely.  The Veteran received notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The November 2010 letter complied with the notice requirements.

Regarding the duty to assist, the Veteran's service, VA, and private treatment records have been secured.  The Board finds that receipt of recent VA treatment records substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional records that could be used to support his claim for an increased rating for his diabetes mellitus.

The Veteran was provided VA examinations in connection with the claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Increased Ratings and Combined Ratings

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In rating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim, or from the date of service connection for initial rating claims.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes has been rated 20 percent from November 4, 2003, to March 24, 2014, and 40 percent as of March 25, 2014 under Diagnostic Code 7913, used for rating diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  

Diagnostic Code 7913 provides that a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  

Complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  

The Board notes that regulation of activities is defined in Diagnostic Code 7913 as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Medical evidence is required to show that occupational and recreational activities have been regulated.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Ratings are assigned according to the manifestation of particular symptoms.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

As an initial matter, the Veteran has separate disability ratings for several complications of his diabetes, specifically diabetic nephropathy and neuropathy of the left upper extremity.

On September 2010 VA examination, the examiner noted the Veteran had episodes of hypoglycemia, but no episodes of ketoacidosis since an episode in 2003 during service.  He did not require any office visits, emergency department visits, or hospitalizations for hypoglycemia.  He saw his diabetic care specialist every three months.  He did not have any weight loss or weight gain over the past year, nor did he have to restrict his activities on account of diabetes.  He required insulin once daily but not oral hypoglycemic.

In a September 2013 letter, the Veteran's private family medical doctor indicated the Veteran was on a carbohydrate-restricted diet due to diabetes.

On March 2014 VA examination, the examiner noted the Veteran's diabetes was managed by a restricted diet and required more than one injection of insulin per day.  He required regulation of activities as part of the medical management of diabetes in the form of avoidance of strenuous occupational and recreational activities to prevent hypoglycemia.  The Veteran visited his diabetic care provider for episodes of ketoacidosis less than twice per month, and for hypoglycemia less than two times per month.  The Veteran had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past twelve months.  The Veteran did not have progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.

On review of the record, the Board finds that the disability picture presented by the Veteran's diabetes mellitus shows no more than a 20 percent disability rating from November 4, 2003, to March 24, 2014, and a 40 percent disability rating as of March 25, 2014.  The examiners did not indicate that from March 4, 2003, to March 24, 2014, the Veteran required regulation of activities, or that since March 25, 2014,  it required one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The treatment record also do not show that diabetes required regulation of activities prior to March 25, 2014, or one or two hospitalizations per year or twice a month visits to a diabetic care provider as of March 25, 2014.  

Accordingly, the Board finds that entitlement to a rating in excess of 20 percent from November 4, 2003 to March 24, 2014 and in excess of 40 percent as of March 25, 2014 is not warranted.  The preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's diabetes mellitus under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's diabetes  symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's diabetes required insulin and a restricted diet from November 4, 2003, to March 24, 2014, and insulin, a restricted diet, and regulation of activities as of March 25, 2014.  That symptomatology and effects on daily living is contemplated by the rating criteria and does not present an exceptional disability picture.  The September 2010 and March 2014 examiners found the diabetes mellitus did not impact the Veteran's ability to work.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for diabetes mellitus is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to diabetes mellitus.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The VA examiners found that diabetes mellitus did not impact the Veteran's ability to work.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Combined Disability Rating

When there are two of more service-connected compensable disabilities, a combined rating will be made following the table and rules prescribed in the Schedule for Rating Disabilities.  38 C.F.R. § 3.323 (2015).

Combined ratings are determined by using the Combined Ratings Table in Table I of 38 C.F.R. § 4.25.  To use Table I, the disabilities are first arranged in the order of their severity, beginning with the greatest disability and then combined using Table I.  The figures appearing in the space where the column and the row intersect represent the combined value of the two.  This combined value is then converted to the nearest number divisible by 10.  Combined values ending in 5 are adjusted upward.  If there are more than two disabilities, the combined value of the first two disabilities is charted against the third disability using Table I.  The same procedure is used if there are four or more disabilities.  38 C.F.R. § 4.25(a) (2015).

When a partial disability results from disease or injury of both arms or both legs, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of that value will be added, not combined, before proceeding with further combinations.  The bilateral factor will be applied before other combinations are made.  38 C.F.R. § 4.26 (2015).  

Prior to May 16, 2006, the Veteran's service-connected disabilities were diabetes mellitus, rated 20 percent; right wrist carpal tunnel syndrome, rated 10 percent; right elbow ulnar neuropathy, rated 10 percent; and chronic right iliotibial band and greater trochanteric bursitis, rated 0 percent.  The RO calculated the combined rating as 40 percent.

Applying the above ratings to Table I, the first two disabilities of 20 percent and 10 percent yield a combined rating of 28.  That, combined with another 10 percent yields 35.  That is rounded to a combined 40 percent disability rating.  Therefore, the 40 percent combined rating assigned by the RO prior to May 16, 2006, is correct.  38 C.F.R. § 4.25 (2015).  

From May 16, 2006, to July 27, 2009, the Veteran's service-connected disabilities were diabetes mellitus, rated 20 percent; diabetic nephropathy, rated 30 percent; right wrist carpal tunnel syndrome, rated 10 percent; right elbow ulnar neuropathy, rated 10 percent; and chronic right iliotibial band and greater trochanteric bursitis, rated 0 percent.  The RO calculated the combined rating as 60 percent.

Applying the above ratings to Table I, the first two disabilities of 30 percent and 20 percent yield a combined rating of 44.  That, combined with 10 percent yields 50 percent.  And when combined with another 10 percent yields 55.  That is rounded to a combined 60 percent disability rating.  Therefore, the 60 percent combined rating assigned by the RO from May 16, 2006, to July 27, 2009, is correct.  .  38 C.F.R. § 4.25 (2015).  

From July 28, 2009, to March 24, 2014, the Veteran's service-connected disabilities were diabetes mellitus, rated 20 percent; diabetic nephropathy, rated 30 percent; left upper extremity neuropathy, rated 20 percent; right wrist carpel tunnel, rated 10 percent; right elbow ulnar neuropathy, rated 10 percent; and chronic right iliotibial band and greater trochanteric bursitis, rated 0 percent.  The RO calculated the combined rating as 70 percent, applying a bilateral factor of 3.5 percent to the Veteran's upper extremity neuropathy, right wrist carpel tunnel syndrome, and right elbow ulnar neuropathy.

Applying the above ratings to Table I, the combined ratings for the bilateral arm disabilities rated as 20 percent, 10 percent, and 10 percent disabling are 35, and a bilateral factor of 3.5 used by the RO, which, added, not combined, to the 35 percent results in a combined value of 38.5 percent, which is rounded up to 39.  That value is combined with the other 30 percent rating to reach 57, which combined with another 20 percent rating yields 66.  This number is rounded up for a 70 percent combined disability rating.  The 70 percent combined rating assigned by the RO as of July 28, 2009, is correct.  38 C.F.R. § 4.25 (2015).  

Since March 25, 2014, the Veteran has been service-connected for diabetes mellitus, rated 40 percent; diabetic nephropathy, rated 30 percent; left upper extremity neuropathy, rated 20; right wrist carpel tunnel, rated 10 percent; right elbow ulnar neuropathy, rated 10 percent; and chronic right iliotibial band and greater trochanteric bursitis, rated 0 percent.  The RO calculated the combined rating as 70 percent, applying a bilateral factor of 3.5 percent to the Veteran's upper extremity neuropathy, right wrist carpel tunnel syndrome, and right elbow ulnar neuropathy.

Applying the above ratings to Table I, the combined ratings for the bilateral arm disabilities rated as 20 percent, 10 percent, and 10 percent disabling are 35, and a bilateral factor of 3.5 used by the RO, which, added, not combined, to the 35 percent results in a combined value of 38.5 percent, which is rounded up to 39.  That value is combined with the 40 percent rating to reach 63, which combined with another 30 percent rating yields 74.  That number is rounded down for a 70 percent combined rating.  The 70 percent combined rating assigned by the RO since March 25, 2014, is correct.  38 C.F.R. § 4.25 (2015).  

In sum, there is no legal basis on which a higher combined rating can be granted for any of the time periods in question.  As the law and not the evidence is dispositive in this case, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus from November 4, 2003, to March 24, 2014 is denied.

Entitlement to a disability rating in excess of 40 percent for diabetes mellitus as of March 25, 2014, is denied.

Entitlement to a combined disability rating in excess of 40 percent prior to May 16, 2006, is denied.

Entitlement to a combined disability rating in excess of 60 percent from May 16, 2006, to July 27, 2009, is denied.

Entitlement to a combined disability rating in excess of 70 percent from July 28, 2009, to March 24, 2014, is denied.

Entitlement to a combined disability rating in excess of 70 percent since March 25, 2014, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


